Citation Nr: 0630985	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-21 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from September 1985 
to June 1992.  This case originally came before the Board of 
Veterans' Appeals on appeal from an October 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (RO) that, in part, 
denied the appellant's claim of entitlement to service 
connection for a left knee disorder.  

In August 2004, a hearing was held at the RO before the 
undersigned Acting Veterans Law Judge who was designated by 
the Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing is on file.  The Board 
thereafter remanded the case for additional development in 
December 2005.  The RO granted service connection for a right 
knee disorder and a gastrointestinal disorder while the case 
was in remand status, leaving only the left knee issue on 
appeal.


FINDINGS OF FACT

1.  The service medical records include a positive bone scan 
for early degenerative joint disease in the left knee and 
diagnostic assessments of degenerative joint disease and 
chondromalacia patella.  

2.  It is more probable than not that the appellant's 
currently diagnosed left knee degenerative joint disease and 
chondromalacia patella were initially manifested in service 
and that the current condition is related thereto.


CONCLUSION OF LAW

With application of the benefit of the doubt, the appellant's 
left knee degenerative joint disease and chondromalacia 
patella are the result of disease or injury incurred in 
active service.  38 U.S.C.A. §§ 1131, 1132, 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that she sought treatment for complaints of left knee pain on 
several occasions.  In March and May of 1990, the clinical 
assessment was ligament strain.  In June 1990, a lateral 
meniscus tear was suspected.  In August 1990, chondromalacia, 
iliotibial band syndrome and a lateral meniscus tear were 
suspected.  A September 1990 clinic note states that the 
appellant was being seen for follow-up of chondromalacia 
patella on the left with a positive bone scan for early 
degenerative joint disease.  The appellant underwent a 
physical examination in October 1990; the examiner rendered 
diagnoses of degenerative joint disease and chondromalacia of 
the left knee.

After service, the appellant underwent an MRI of her left 
knee in October 1995, after injuring her knee while playing 
softball.  The testing revealed a tear of the medical 
meniscus, an intact lateral meniscus, intact cruciate 
ligaments and chondromalacia patella.  

The appellant underwent a VA medical examination in March 
2001.  The appellant's gait was described as normal.  On 
physical examination, the appellant exhibited zero to 140 
degrees of motion in the left knee; this motion was 
accomplished with pain.  The examiner observed crepitation.  
Radiographic examination was normal.  The examiner rendered a 
diagnosis of early degenerative disease.

The appellant underwent another VA medical examination in 
January 2006.  The appellant exhibited zero to 130 degrees of 
motion in the left knee.  The examiner observed grinding of 
the knee joint.  Radiographic examination revealed mild 
degenerative joint changes.  The examiner rendered left knee 
diagnoses of patellofemoral chondromalacia and degenerative 
joint disease.

As previously noted, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

The Board finds that the preponderance of the evidence 
indicates that the appellant was treated for left knee 
pathology while on active duty.  While the medical evidence 
of record indicates that the medial meniscus tearing was 
related to the 1995 softball injury, there is uncontroverted 
evidence of diagnoses of early degenerative joint disease and 
chondromalacia patella while on active duty.  The post-
service medical evidence, including an October 1995 MRI 
report and the reports of VA medical examinations conducted 
in March 2001, and January 2006, indicates that the appellant 
has left knee degenerative joint disease and chondromalacia 
patella.

Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the 
appellant's left knee degenerative joint disease and 
chondromalacia patella were incurred while on active duty.  
Consequently, reasonable doubt should be resolved in favor of 
the appellant and service connection for left knee 
degenerative joint disease and chondromalacia patella is, 
accordingly, granted.

In light of the determination reached in this case, a 
discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  


ORDER

Service connection for degenerative joint disease and 
chondromalacia patella of the left knee is granted.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


